Citation Nr: 0017478	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
including myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1960 to October 1963 
and from February 1991 to July 1991.  The record also 
indicates that the veteran had interim Naval Reserve duty, 
including inactive duty for training on December 20, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim of entitlement to 
service connection for coronary artery disease with 
myocardial infarction.  On May 11, 1998 and on May 8, 2000 
the veteran appeared at the Waco, Texas RO for a 
videoconference hearing before the undersigned Member of the 
Board in Washington, D.C.; transcripts of these hearings are 
also of record. 

In September 1998 this matter came before the Board and was 
remanded to the RO for further evidentiary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claim of service connection for coronary 
artery disease with myocardial infarction is plausible.

3.  The veteran's reserve service on December 20, 1986 was 
inactive duty for training as certified by the service 
department.  

4.  The myocardial infarction treated during inactive duty 
training on December 20, 1986 was not an injury, nor is it 
attributable to an injury.

5.  Prior to the veteran's recall to active duty in February 
1991, he sustained a myocardial infarction and was diagnosed 
with mild coronary artery disease. 

6.  The veteran's pre-existing coronary artery disease, 
including myocardial infarction, is not shown to have 
increased in severity, beyond the natural progression, during 
his period of active duty in 1991.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for coronary artery disease with 
myocardial infarction.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

2.  A myocardial infarction sustained while on inactive duty 
for training is not an injury for purposes of service 
connection.  38 U.S.C.A. § 101(23)(24) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.6(a)(d) (1999).  

3.  The veteran's coronary artery disease including 
myocardial infarction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records from the veteran's first period of 
active duty from June 1960 to October 1963, and subsequent 
service in the Naval Reserves are negative for complaints or 
findings related to coronary artery disease or myocardial 
infarction.  An electrocardiographic record dated in April 
1963 was noted to be within normal limits.  

On VA examination in May 1977 the veteran's cardiovascular 
system was clinically evaluated as normal.  

A discharge summary from the Dallas/Fort Worth Medical Center 
showed that the veteran was hospitalized in December 1986.  
He reported that he developed an episode of nausea and 
diaphoresis in the morning, which subsided with rest, and 
recurred after lunch, associated with crushing retrosternal 
chest pain that lasted approximately 45 minutes.  He was 
taken to the Naval Base clinic and treated with Nitroglycerin 
and the pain subsided.  It was noted that he had no history 
of previous heart disease.  The final diagnosis was acute 
inferior wall myocardial infarction, complicated with 
ventricular arrhythmia during the peri-infarct period.  

In a document titled "Naval Speedletter" dated in December 
1986, the Commanding Officer of the Naval Reserve Readiness 
Center was notified that the veteran was on inactive duty for 
training (drill) from 0730 to 1630 on December 20, 1986.  On 
that date he was sitting in a classroom, began to feel ill 
and hot, and stepped out of the classroom and collapsed.  He 
reported feeling nauseated, had shortness of breath, and felt 
pressure over the chest.  It was noted that he had a 
myocardial infarction or new onset of angina pectoris and 
that the estimated period of unfitness was for less than 30 
days.  He was hospitalized for one week, discharged to home 
on December 27, 1986, and returned to work as a Postmaster. 

A discharge summary from Good Shepherd Medical Center dated 
in January 1987 showed that the veteran was admitted for 
cardiac catheterization, which revealed only mild disease 
present in the LAD and circumflex arteries with a 40 to 50 
percent lesion at the origin of the right coronary artery.  
It was expected that the veteran's prognosis was very good 
and that he should not have any physical restriction.  It was 
noted that he had mild coronary disease, with the most 
significant lesion being at the origin of the right coronary; 
however, none of the lesions present appeared to be flow 
limiting.  He also had normal left ventricular function with 
cavity obliteration, possibly hypertrophic myopathy, and had 
normal resting left heart hemodynamics.  It was recommended 
that he be counseled concerning modification of risk factors 
for progression of coronary disease.  

In a letter dated in January 1987 from the Commanding Officer 
of the Naval Reserve Readiness Center, it was recommended 
that the veteran be placed on light duty status as a result 
of his recovering from a mild myocardial infarction, and that 
he was to be re-evaluated in April 1987.  

On a June 1989 Report of Medical History, prepared in 
conjunction with a reenlistment examination for the Reserves, 
the veteran responded "yes" to having heart trouble, and it 
was noted that he had been hospitalized in December 1986 with 
mild myocardial infarction, and underwent a coronary 
angiography in January 1987 and the results showed mild 
coronary artery disease.  It was noted that he had been 
cleared to return to full activity by a cardiologist.  On a 
November 1990 report of an annual physical examination for 
his service in the Reserves, it was noted that the veteran 
had been physically cleared from his physician with regard to 
his cardiac status, and he had been asymptomatic and on no 
medications.  On a November 1990 Report of Medical History 
the veteran responded "yes" to having heart trouble, and it 
was noted that he had been hospitalized in December 1986 with 
mild myocardial infarction, and was released to full duty.  

A treatment record showed that on February 7, 1991 the 
veteran was found to be physically qualified for recall.  

A treatment record from the Naval Hospital at Millington, 
Tennessee dated March 13, 1991 showed that the veteran had 
stable angina after exertion, that was easily controlled with 
Nitrostat spray.  He reported having an episode, three days 
prior, of nausea, vomiting, diaphoresis, retrosternal pain to 
the jaw, which lasted for 10 minutes.  He reported feeling 
washed out afterwards and used 10 squirts of nitroglycerine.  
He reported feeling normal the past couple of days and had 
been tolerating regular activities.  It was noted to be 
predictably brought on by a jog or brisk walk, and he was 
able to fulfill his job and do light yard work at his own 
pace without problems.  On March 14, 1991, the veteran 
underwent an exercise test, which had to be stopped due to 
fatigue, dyspnea and pain.  The impressions were "positive 
subjectively" with EKG changes and poor exercise tolerance.  

On a cardiac catheterization report from the Portsmouth Naval 
Hospital, dated March 20, 1991, it was noted that the veteran 
suffered an inferior wall myocardial infarction in 1986 as a 
manifestation of coronary artery disease.  The conclusions 
were that he had atherosclerotic coronary artery disease, 
single vessel disease with 50 to 60 percent narrowing of the 
proximal left anterior descending artery, concentric left 
ventricular hypertrophy, and normal cardiovascular 
hemodynamics.  A Physical Evaluation Board was recommended.

A Medical Board report showed that the veteran was evaluated 
on March 29, 1991, with a diagnosis including atherosclerotic 
coronary artery disease and status post inferior myocardial 
infarction in 1986.  It was noted that he had a history of 
coronary artery disease since 1986, and that at that time he 
suffered an inferior wall myocardial infarction.  
Catheterization in January 1987 was reported to show a 20 
percent narrowing of the proximal left anterior descending 
artery, no significant narrowing of the circumflex artery, 
and a 40 to 50 percent lesion at the origin of the right 
coronary artery.  On March 10, 1991 he reportedly had an 
episode of anginal chest discomfort at rest, radiating to the 
left jaw, associated with diaphoresis, nausea, and vomiting, 
that did not respond as rapidly as usual to nitroglycerin 
spray.  It was noted that he sought medical attention on 
March 13, 1991 and at that time had no further discomfort.  
He was exercised on an exercise treadmill test and reached 
five METS activity when he experienced his usual angina chest 
discomfort with non-diagnostic electrocardiographic changes.  
He was referred for coronary arteriography at Portsmouth 
Naval Hospital, and underwent cardiac catheterization on 
March 20, 1991, which revealed normal cardiovascular 
hemodynamics and concentric left ventricular hypertrophy.  
Following the catheterization, an echocardiogram was 
performed that confirmed the finding of marked concentric 
left ventricular hypertrophy with wall thickness of 15 mm.  
It was felt that the ventricular hypertrophy made the 50 to 
60 percent proximal left anterior descending lesion more 
physiologically significant by decreasing the coronary flow 
reserve in the vascular bed.  It was also noted that there 
may have been a component of vasospastic angina pectoris.  
The veteran's cardiac status was found to be slightly 
compromised and the prognosis was good with therapy.  It was 
noted that ordinary physical activity did not cause the 
veteran fatigue, palpitations, dyspnea, or anginal pain, but 
he did have some angina with more strenuous activity.  His 
ordinary activity did not need to be restricted, but he was 
advised against severely strenuous activity.  The Medical 
Board opined that the veteran's medical condition interfered 
with the reasonable performance of his assigned duties, and 
on that basis, his case was referred to the Physical 
Evaluation Board for fitness for duty determination.  

The preliminary findings of a Physical Evaluation Board 
convened in May 1991, showed that the veteran was found to be 
unfit for duty based on a diagnosis of atherosclerotic 
coronary artery disease, and that he had an inferior 
myocardial infarction which contributed to the 
atherosclerotic coronary artery disease.  The veteran was 
assigned a 30 percent disability rating based on the 
atherosclerotic coronary artery disease, and he was placed on 
the temporary disability retired list.

In a private medical report from Good Shepherd Medical Center 
dated in October 1991, the veteran's final assessment 
included coronary artery disease with previous myocardial 
infarction.  

Received in October 1991, by the RO, was the veteran's 
Application for Compensation or Pension, in which he claimed 
service connection for atherosclerotic coronary artery 
disease, which he reported had an onset in 1991.  

On VA examination in November 1991, the veteran reported 
having two heart attacks and residual scarlet fever 
complications, including heart trouble.  He alleged that 
while on duty in the Naval Reserves on December 20, 1986, he 
had a sudden onset of chest pain and sweating.  He was 
hospitalized from December 20 to December 27, 1986, and was 
diagnosed as having an inferior wall myocardial infarction.  
He subsequently had heart catheterization in January 1987 
which showed mild disease in the left anterior descending and 
circumflex arteries, and 40 to 50 percent lesion at the 
origin of the right coronary artery.  He reported that he was 
recalled to military service in February 1991 during Desert 
Storm operations, and was hospitalized at Millington Naval 
Hospital in March 1991 after complaining of severe chest 
pain.  He was referred to Portsmouth Naval Hospital for 
cardiac catheterization and was discharged from the hospital 
in April 1991.  He alleged that he had two severe anginal 
attacks since his hospitalization earlier in the year, and 
that the pain was finally relieved by Nitroglycerin spray, 
lying down, and resting.  He was not hospitalized after 
either of these episodes.  The diagnoses included 
atherosclerotic coronary artery disease, history of acute 
myocardial infarction in December 1986, history of 
rehospitalization because of severe chest pain in March 1991, 
anginal syndrome, cardiac status moderately impaired and 
prognosis fair, with continued treatment.  

In a VA examination addendum dated in November 1991, the VA 
examiner noted that further review of the records showed that 
the veteran did have a second cardiac catheterization on 
March 20, 1991 at "Portsmith Naval Hospital", and that it 
was noted in that report that the veteran had a single vessel 
disease, 50 to 60 percent narrowing of the proximal left 
anterior descending coronary artery with concentric 
hypertrophy of the left ventricle.

By rating action in July 1992, the RO denied service 
connection for the veteran's atherosclerotic heart disease, 
based on a finding that it pre-existed the veteran's 
activation to military service in February 1991, and that his 
treatment for angina pain resolved with no further 
discomfort, and his heart disease was not aggravated beyond 
the normal progression during his second period of active 
duty.

In a notice of disagreement received by the RO in August 
1992, the veteran reported that he was retired from the Navy, 
with 30 percent disability for his diagnosis of 
atherosclerotic heart disease.  He contended that his first 
heart attack occurred in December 1986 while on weekend drill 
status, and that he was hospitalized, treated, and eventually 
returned to duty.  He claimed that his second heart attack 
occurred in March 1991 during the period he was recalled to 
active duty in support of Operation Desert Storm.  He claimed 
that since being retired, he had experienced four additional 
episodes of angina pain, breathlessness, and tachycardia.  

A private medical report from Good Shepherd Medical Center 
showed that the veteran was admitted to the hospital in 
October 1992 complaining of chest pain.  It was noted that he 
had been admitted in January 1987 and January 1990 for 
recurrent chest pain and cardiac catheterizations, and had 
been in good health until that afternoon when he was fishing 
and began having substernal chest pressure.  He denied any 
recent episodes of chest pain or change in exercise 
tolerance, and reported he was active without any 
limitations.  The assessment was prolonged chest pain with 
diaphoresis and associated syncope.  It was noted that the 
veteran may have had a coincident arrhythmia which self 
terminated and/or reverted after chest compressions, and he 
was admitted for observation.  In the discharge summary from 
Good Shepherd Medical Center, it was noted that the veteran's 
symptoms resolved spontaneously and he was admitted to 
Intermediate Care and myocardial infarction was ruled out.  
The principal diagnosis was angina.  

In a narrative summary dated in December 1992, conducted at 
the R.L. Thompson Hospital at Carswell AFB, it was noted that 
the veteran had a history of coronary artery disease 
(inferior wall myocardial infarction) in 1986, with cardiac 
catheterizations in 1987 and 1990, an episode of unstable 
angina pectoris in March 1991, and an episode of unstable 
angina and syncope in October 1992.  A stress test was non-
diagnostic and stress echocardiography was reported as 
negative for myocardial ischemia in October 1992.  He had 
been doing well with stable angina pectoris on medical 
therapy.  The final diagnoses included status post inferior 
wall myocardial infarction and hypertensive cardiovascular 
disease.  It was noted that he was not qualified for world 
wide duty, due to the permanent condition of coronary artery 
disease and recurrent symptoms, and it was unlikely that his 
situation would improve.  Medical retirement was advised.  

Received in March 1993 by the RO was the veteran's 
Application for Correction of Military Record (DD Form 149) 
dated in January 1993, in which he requested that his 
atherosclerotic coronary artery disease be upgraded to 60 
percent, to include a history of substantial repeated anginal 
attacks and deteriorating ability to perform any degree of 
light manual labor.  He alleged that in March 1991 he 
suffered a heart attack while attached to the Naval Hospital 
in Millington, TN.  

In a letter dated in May 1993, the Chief of Naval Personnel 
reported that the veteran's disability for which he was 
placed on the Temporary Disability Retired List had 
stabilized, and that his disability was permanent and rated 
as 30 percent disabling, effective June 1, 1993.

In a statement dated in July 1993, the veteran contended that 
he was examined prior to his recall to active duty for 
Operation Desert Storm in 1991, and was found fit for duty.  
He claimed that his condition was caused by the stress of 
active duty during that period.  He reported that he remained 
on the TDRL until June 1993, when he was permanently retired 
due to disability, and that since being placed on the TDRL in 
June 1991 he had been hospitalized for recurring angina and 
was unable to perform light manual labor and exercise without 
inducing angina pains.  He claimed that the myocardial 
infarction suffered prior to February 1991 occurred while he 
was on weekend duty status in 1986, and that he was 
hospitalized for a week and carried in a continuing duty 
status until released.  He reported that he was subsequently 
released to full duty status, which he continued for over 
five years, with annual physical examinations that found him 
fit for full duty.  

In a letter dated in August 1993, Clark M. Dingler, M.D. 
reported that he had been the veteran's family physician for 
many years, and noted that the veteran had suffered a 
myocardial infarction in 1986 and 1990.  Dr. Dingler 
indicated that the veteran had acute angina attacks once or 
twice weekly, which were initiated by extreme pressures in 
the work place, and were controlled with nitroglycerine.  It 
was noted that the veteran's position as Postmaster of a 
large facility with multiple satellite offices and stations 
was very demanding and that his ability to manage these 
responsibilities had significantly diminished over the past 
year.  It was also noted that the veteran was under the care 
of a cardiologist for atherosclerotic coronary artery 
disease, which was complicated by the routine pressures of 
his position.  He also exhibited tachycardia, hypertension, 
pounding heart beats, and anxiety attacks.  The diagnoses 
included acute stress disorder, coronary artery disease, 
ulcer disease, and hypertension.  Dr. Dingler opined that 
these conditions prohibited the veteran's ability to perform 
and function at an acceptable level in his position of great 
responsibility, and that these conditions were permanent and 
totally disabling.  Dr. Dingler also opined that the veteran 
would suffer further incapacitation in each area, and 
recommended there be no restriction in his off duty 
activities, but that he not be associated with or visit 
postal offices as this was the primary basis for his stress 
disorder and panic/anxiety attacks.  Dr. Dingler recommended 
that the veteran be granted a disability retirement.

In a letter from the U.S. Office of Personnel Management 
dated in December 1993, the veteran was advised that his 
application for disability retirement had been approved.

In January 1994 the veteran and his wife testified at a 
hearing at the RO.  The veteran testified that during his 
period of active duty from 1960 to 1963 he was not aware of 
any heart trouble, and that he was hospitalized once, for 
scarlet fever.  He described the heart attack he suffered in 
December 1986 while on a weekend drill, and indicated that 
myocardial infarction was diagnosed, he was hospitalized for 
approximately a week, and then was transferred back home 
under the care of a cardiologist.  He testified that he went 
through a stress test, and that after 90 days of light duty, 
he was returned to full duty status, with no restrictions.  
He reported having subsequent annual physicals and was found 
to be fit for duty on all of them.  He indicated that in 
February 1991 his unit was activated during Desert Storm and 
that he was certified as physically qualified for recall.  He 
testified that in March 1991 he was in the field and 
experienced chest pain, broke out in a cold sweat, threw up, 
and then fainted.  He was admitted to the Naval Hospital in 
Memphis initially, and then was evacuated to the Portsmouth 
Naval Hospital where he underwent cardiac catheterization.  
He testified that in a report from the cardiology unit it was 
recommended that he be physically retired from the Navy.  He 
was placed on the temporary disability retired list, until 
May 1993 when he went back for his first periodic examination 
and it was decided that he would be permanently retired from 
the Navy.  He reported that he was hospitalized again in 
October 1992 for angina.  He testified that since he went on 
TDRL, his health continued to deteriorate and he started to 
have frequent angina and was hospitalized for angina once, 
but he thought it was another heart attack.  He claimed that 
since August he was having angina attacks a couple of times a 
week.  He testified that he was unable to handle his civilian 
job, and had to take an early disability retirement because 
of his condition.  He claimed that since he took disability 
retirement, he was unable to work any kind of job.  He 
claimed that walking created angina pains.  His wife 
testified that he could not go fishing and could not drive.  
He testified that he had no symptoms or indications of heart 
trouble prior to his heart attack in December 1986.  

In March 1996 the veteran again testified at a hearing at the 
RO, providing essentially the same testimony that he provided 
at the RO hearing in January 1994.  He described the symptoms 
that he had after he was recalled to active duty that led to 
his heart attack, and the treatment that he received in 
service.  He testified that since his discharge from service, 
he continued to have the same types of symptoms, and had 
angina attacks, up to two to four a week, but had not had 
another heart attack.  He testified that between 1986 and 
1991 he had five annual physicals, including EKGs, and that 
they were aware of his previous problem, but he passed all of 
the physicals and was found fit for duty.  He indicated that 
after the heart attack in 1986, he continued to attend summer 
camps during the next four years and did not have heart 
problems or chest pain during that time.  He described the 
circumstances of his recall to active duty in February 1991 
and indicated that his duties were strictly administrative.  
He testified that he after a month on active duty in 1991, he 
had the episode of angina, and claimed he had another heart 
attack.  After he was released from the hospital in 1991 he 
stayed on active duty, but did not perform any duties because 
he was sent on convalescent leave to wait for the Physical 
Evaluation Board results.  

A VA treatment record dated in July 1997 showed that the 
veteran was seen for an unrelated medical problem and it was 
noted that he had coronary artery disease and "stable 
angina".  

In May 1998 the veteran appeared at the Waco, Texas RO for a 
videoconference hearing before the undersigned Member of the 
Board in Washington, D.C.  He provided testimony similar to 
that which he provided at hearings in 1994 and 1996.  He also 
testified that during his first period of active duty in 
1960, he was hospitalized for scarlet fever, and claimed that 
a doctor at that time indicated that scarlet fever later led 
to heart conditions and angina.  He indicated that he went on 
monthly weekend drills in the Reserves, and was on a weekend 
drill when he had the heart attack in 1986.  He also reported 
having two week periods of active duty for training every 
year.  He claimed after the heart attack, he was put on three 
months of limited duty and then was given clearance to return 
to full duty status in the Reserves, and returned to having 
weekend drills every month and a two week period of active 
duty for training every year.  He testified that after his 
first heart attack in 1986 he was "cleared" for any cardiac 
medications, but that he was currently on a lot of 
medications.  

In September 1998, the Board remanded this matter to the RO 
for further evidentiary development, including obtaining 
treatment records and scheduling the veteran for a VA 
examination by a specialist in cardiology.  

In a letter dated in October 1998, the RO requested that the 
veteran furnish the names, addresses, and dates of treatment 
of any physicians, hospitals, treatment centers, or employers 
who may have treated him for his coronary artery disease 
since August 1993.  

In a statement dated in October 1998 the veteran responded 
that he received treatment from a heart specialist, Dr. 
Rodney Henry, from 1987 to the present.  Treatment records 
from Dr. Henry showed that in June 1996 the veteran underwent 
an EKG which showed the Bruce ETT was negative for chest pain 
or diagnostic ischemic changes, normal heart rate and blood 
pressure response, no significant arrhythmias, and normal 
functional capacity.  

On VA examination in April 1999, the VA examiner noted that a 
review of the veteran's records was conducted, and provided a 
detailed description of the medical records contained in the 
veteran's claims folder.  It was noted that the veteran's 
recent problems concerned frequent angina, and that he used 
nitroglycerin spray for his anginal problem.  He reported 
having chest pain whenever he walked a short distance, and 
claimed he had three to four various anginal problems 
throughout the day.  The diagnoses were atherosclerotic 
coronary artery disease, obesity, tobacco abuse, now 
resolved, left ventricular hypertrophy, and type II diabetes 
mellitus.  The VA examiner opined that "the medical 
probability that the [veteran] being reactivated in 1991 
causing his further cardiac problems cannot be completely 
associated with his activation".  It was noted that the 
veteran had atherosclerotic heart disease and coronary artery 
disease since 1986.  The VA examiner also noted that the 
veteran had been hospitalized several times before 
reactivation with problems associated with coronary disease 
and anginal type pain.  The VA examiner indicated that even 
though the veteran was in the Reserves and apparently 
functioning fairly well in his activities, he still had the 
heart disease present when he was activated for Desert Storm, 
even though it may have been asymptomatic.  It was noted that 
the veteran claimed that he was asymptomatic and that his 
activation physical examination was normal and had cleared 
him for duty.  The VA examiner opined that the problems that 
occurred when the veteran was on active duty may have 
occurred even with him being at home, and that they may have 
occurred at any particular time or any particular place 
during that period of time.  The VA examiner could not say 
that the veteran's reactivation caused the heart problems he 
was having.  It was noted that the veteran did have 
atherosclerotic coronary artery disease, which was a single 
vessel-type of disease with 50 to 60 percent occlusion or 
narrowing down of the left anterior descending coronary 
artery.  The VA examiner opined that the veteran's coronary 
artery disease was not caused by military activation.  The 
pertinent diagnoses included hypertension with mild cardiac 
enlargement noted on x-ray and atherosclerotic coronary 
artery disease.  

In a statement dated in October 1999 the veteran essentially 
reiterated his contentions that although he had a myocardial 
infarction in December 1986 while on a weekend training, he 
was returned to full duty in 90 days, and that subsequently 
he passed each annual physical, including EKGs, and semi-
annual physical fitness tests.  He claimed that his coronary 
artery disease including myocardial infarction did not pre-
exist his period of active service in 1991, due to the fact 
that after 1986 he was healed and doing well and had been 
administratively cleared for duty.  

In May 2000, the veteran again appeared at the Waco, Texas RO 
for a videoconference hearing before the undersigned Member 
of the Board in Washington, D.C., and he essentially 
reiterated the testimony which he provided at hearings in 
1994, 1996, and 1998.  He also testified that while he was in 
the Reserves, he worked for the Post Office as a civilian, 40 
hours per week.  He claimed that when he was recalled back 
onto active duty, he worked 16 to 18 hours a day, which he 
claimed was more stressful than working for the Postal 
Service.  He also testified that he thought that the work he 
did while he was in the Reserves aggravated his heart 
condition.  He thought that he would not have had the 
myocardial infarction if he did not go back on active duty.  
The veteran testified that after he was retired from service 
in 1991, he went back to work for the Post Office, but 
retired from the Post Office within 18 months.  He had not 
worked since then, and claimed that on exertion of any kind 
he had angina pain, and had angina attacks three or four 
times per week.  He testified that he had been treated for 
his heart disease for the past two years by a private doctor 
at the Family First Clinic, and prior to that he was treated 
by his family doctor, Dr. Dingler, for 30 years.  He 
testified that since 1991 he had not had any similar 
episodes, and had not had another heart attack.  He reported 
that he went to the emergency room two months prior, due to 
an anginal attack, and that was the first time since he got 
out of the Navy that he had to go to the emergency room 
because of heart problems.  

Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  The U.S. Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Once a claimant has met the initial burden of 
submitting a well-grounded claim, VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  Accordingly, the threshold 
question that must be resolved in this appeal is whether the 
veteran has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post-service continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, and "any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Duty, 
other than full-time duty, performed by the Reserves, is 
considered to be inactive duty for training. 38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d)(1).

Veterans are presumed to be in sound medical condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance.  
38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered "noted".  38 C.F.R. § 3.304(b).  The presumption 
of soundness is rebutted where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111, 38 C.F.R. 
§ 3.304(b).  In determining whether the presumption of 
soundness has been rebutted, the VA shall consider all of the 
evidence of record.  The U.S. Court of Appeals for Veterans 
Claims (Court) recently held that pursuant to 38 C.F.R. 
§ 3.304(b), the determination of whether the presumption of 
soundness has been rebutted is not whether the VA sustained a 
burden of producing evidence, but whether the evidence as a 
whole, clearly and unmistakably demonstrates that the injury 
or disease existed prior to service.  Vanerson v. West, 12 
Vet. App. 254 (1999).  In determining whether there is clear 
and unmistakable evidence that the injury or disease existed 
prior to service, consideration is given to the history 
recorded at the induction examination, together with all 
other material evidence.  Crowe v. Brown, 7 Vet. App. 238, 
245-246 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).

The Board initially finds that the veteran has submitted a 
well-grounded claim of service connection for coronary artery 
disease including myocardial infarction.  There is evidence 
showing that the veteran has been diagnosed with coronary 
artery disease; thus he has satisfied the first requirement 
of Caluza for a well-grounded claim.  As to the second and 
third requirements of Caluza, the record reflects that the 
veteran experienced a myocardial infarction in December 1986 
while on inactive duty training.  At that time, he was 
diagnosed with mild coronary artery disease, but remained in 
the Naval Reserves.  He was placed on light duty for 90 days, 
but was subsequently cleared by his cardiologist to return to 
full activity.  He remained asymptomatic and on no 
medications, as shown by his Naval Reserve examinations 
conducted in June 1989 and in November 1990.  In February 
1991, he was reactivated for Desert Storm, and returned to 
active duty status.  In March 1991, he experienced an episode 
of anginal chest discomfort, radiating to the left jaw, 
associated with diaphoresis, nausea, and vomiting.  He sought 
treatment three days later, and was admitted to the Naval 
Hospital in Millington, Tennessee.  He was then referred to 
the Naval Hospital in Portsmouth, Virginia, where he 
underwent cardiac catheterization.  Subsequently, the Navy 
determined that he was unfit for continued duty and he was 
retired due to atherosclerotic coronary artery disease in May 
1991.  Accordingly, the Board finds that the three Caluza 
elements required for a well-grounded claim of service 
connection have been provided, and therefore, the veteran's 
claim of service connection for coronary artery disease 
including myocardial infarction is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board also finds that VA's duty to assist the veteran in the 
development of his claim has been met, and will proceed to 
address the merits of the veteran's claim for service 
connection.  

The Board notes that service connection for coronary artery 
disease with myocardial infarction during the veteran's 
period of service in December 1986 is not warranted.  The 
veteran experienced a myocardial infarction in December 1986, 
while on inactive duty training, and was subsequently 
diagnosed with mild coronary artery disease.  Service 
connection for an individual on inactive duty for training is 
permitted only for injuries, not diseases, incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 
1131.  Therefore, service connection for coronary artery 
disease on that basis is not warranted.  Additionally, the VA 
General Counsel indicated in a precedent opinion that a 
myocardial infarction sustained during mandatory heavy 
exertion during inactive duty training, did not constitute an 
"injury" within the meaning of 38 U.S.C. § 101(24), so as to 
establish incurrence of a disability during such duty, or 
aggravation by injury of a preexisting disorder.  VAOPGCPREC 
86-1990.  Therefore, based on the General Counsel's opinion, 
service connection is not warranted for the myocardial 
infarction sustained in December 1986.  

Service connection must also be considered, however, based on 
aggravation of a preexisting condition.  In that regard, the 
evidence is clear that the veteran had coronary artery 
disease with a history of myocardial infarction prior to his 
recall to active duty in February 1991.  Specifically, 
private medical records show that he sustained a myocardial 
infarction in December 1986 and was later diagnosed with mild 
coronary artery disease.  Additionally, in service medical 
records from the Reserves, he reported having heart problems, 
and a history of mild myocardial infarction and mild coronary 
artery disease was noted.  Although the available service 
medical records from the veteran's recall to active duty in 
1991 show only that he was found to be "physically 
qualified" for recall to active duty, without more, the 
Board notes that the competent medical evidence (dated prior 
to 1991) as a whole, clearly and unmistakably demonstrates 
that the veteran's coronary artery disease and history of 
myocardial infarction existed prior to service.  Vanerson, 
supra.  Therefore, the Board finds that the presumption of 
soundness has been rebutted for the veteran's period of 
service in 1991. 

Since the veteran's disability has been shown to have pre-
existed service, a determination must then be made as to 
whether the veteran's preexisting coronary artery disease 
with myocardial infarction was aggravated during his service 
in 1991.  As noted above, a pre-existing injury or disease 
will be considered to have been aggravated where there is an 
increase in disability during such service, beyond the 
natural progression of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Additionally, the Court has held that the 
underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993).  Intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

In this case, however, there is no medical evidence 
establishing that the veteran's coronary artery disease with 
myocardial infarction, in fact, underwent an increase in 
severity during his period of active duty service in 1991; 
nor is there evidence showing that he sustained another 
myocardial infarction in 1991.  While there is medical 
evidence showing that in March 1991 he had an episode of 
anginal chest discomfort, radiating to the left jaw, 
associated with diaphoresis, nausea, and vomiting, there is 
no medical opinion stating that these symptoms represented an 
increase in the overall severity of his coronary artery 
disease or that he sustained a myocardial infarction.  The 
incident in March 1991 was later characterized as "an 
episode of unstable angina pectoris".  

Moreover, although the veteran was essentially asymptomatic 
prior to February 1991, and was found to be physically 
qualified for recall to active duty in 1991, and was then 
retired from service due to his atherosclerotic coronary 
artery disease with myocardial infarction in May 1991, these 
findings alone do not show that his coronary artery disease 
increased in severity, beyond the natural progression of the 
disease, during his period of service in 1991.  

The veteran claims that after he sustained a myocardial 
infarction in 1986, he went back on full duty after 90 days, 
and was essentially asymptomatic, until March 1991.  He 
contends that in March 1991, due to the rigors and stress of 
being recalled to active duty, his coronary artery disease 
was "aggravated" and that he had another myocardial 
infarction.  Although he contends that these factors show 
that his coronary artery disease was aggravated during 
service, he is a layperson, and lay statements, such as his 
own assertions, are not competent evidence in this matter.  
As a layperson, he does not have the expertise to establish a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, the veteran's contentions are not supported by 
the medical evidence of record.  On VA examination in 1999, 
the VA examiner essentially opined that the veteran's further 
cardiac problems could not be completely associated with his 
re-activation in 1991.  The VA examiner noted that although 
the veteran was in the Reserves and functioning well in his 
activities, he still had the heart disease when he was 
activated for Desert Storm, even though it may have been 
asymptomatic.  The VA examiner opined that the problems that 
occurred when the veteran was on active duty may have 
occurred even if he was at home, and may have occurred at 
anytime or anyplace during that period of time, and the VA 
examiner could not say that the veteran's reactivation caused 
the heart problems he was having.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The Board finds that the VA examination is the only medical 
evidence of record addressing the issue of whether the 
veteran's coronary artery disease was aggravated by his 
active service in 1991.  Since there is no other medical 
evidence addressing this issue, and the veteran has not 
provided medical evidence of aggravation of his coronary 
artery disease during service, the Board finds that the fair 
preponderance of the evidence is against his claim.  In 
reaching a decision, the Board has considered the doctrine of 
giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the evidence is 
not of such approximate balance as to warrant its 
application. 









ORDER

Service connection for coronary artery disease, including 
myocardial infarction, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

